DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4-10, 13, and 15-17 are objected to because of the following informalities:  "and wherein" should read "wherein".  Appropriate correction is required. Similarly, claims 3, 11, and 14 currently read “and also including/comprising” and should read “further comprising”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "position sensor" (claims 1-2, 4, 6, 8, and 9), "body portion orientation sensors" (claims 4-6), "real time user feedback generator" (claims 1, 7, 10), "sensor" (claims 8-9), and "user feedback selector" (claim 3).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims claim sensors attached to body parts. Applicant is suggested to rewrite claims to that the sensors are claimed to be configured to attach to said body parts

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the feedback generator generates feedback to the user in response to predetermined selected movements of the body portions but does not state any positively claimed structure or element capable of identifying or confirming that the relative movements output by the processor as the predetermined selected movements that the feedback generator creates a response to.
Claim 4 states “The body movement feedback system according to claim 1 and wherein said at least one position sensor includes at least two body portion orientation sensors”. The claim is rendered indefinite because it is unclear what the structure of the device is intended to be. As worded, the claim implies that one position sensor contains two body portion orientation sensors. It is unclear if this is meant to be interpreted as a sensor unit in a discrete housing with two separate sensors or if there are three distinct sensors (one position sensor from claim 1 and two body portion orientation sensors from claim 4) within the body movement feedback system. Applicant is suggested to clearly state the intended structure of the device and configurations of the components.
Claims 8 and 9 state “said at least one position sensor comprises at least one first sensor” and “said at least one position sensor also comprises at least a second sensor”, respectively. The claims are 
Claim 12 states “receiving said sensor outputs and providing processor outputs representing relative movements” without stating what receives the sensor outputs or what steps are taken to produce the outputs representing relative movements. Claim 12 also states that the feedback generator generates feedback to the user in response to predetermined selected movements of the body portions but does not state any positively claimed step identifying or confirming that the relative movements output by the processor as the predetermined selected movements that the feedback generator creates a response to.
Claim 14 states “receiving feedback selection inputs; and selecting said predetermined feedback”. It is unclear what receives the inputs or selects the feedback or where these actions are taking place.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahiholnasab et al. (cited on applicant's IDS dated 02/19/2019 as US 9406211 B2).

Regarding claim 2, Sahiholnasab teaches that the at least one position sensor (column 5, line 57) is operative to sense at least relative orientations of at least one of the upper back, chest and neck (column 5, lines 61-64) relative to at least one of gravity and an orientation of a user's head (column 5, lines 31-34; see also column 6, lines 33-37).
Regarding claims 4 and 5, Sahiholnasab teaches the body movement feedback system including at least two body portion orientation sensors attached to the upper back, chest, and head (column 5, line 57, “one or more sensors”, see also figures 4c-4d, multiple sensors 403 and 404 placed throughout headset and vest).
Regarding claim 6, Sahiholnasab teaches the body movement feedback system wherein said at least one position sensor includes at least one body portion orientation sensor attached to at least the upper back, chest, and head of a user (see figures 4c-4d).

Regarding claim 10, Sahiholnasab teaches the real time user feedback generator comprises a feedback transducer operative to provide a real time notification to a user when at least one predetermined orientation is reached (column 8, lines 33-42, “the wearable component comprises devices which may emit visual, auditory, and/or tactile warnings… to indicate to the user their current state of being in a position with poor posture”).
Regarding claim 11, Sahiholnasab teaches a portable controller communicating wirelessly with said processor (figure 5; see also column 8, lines 52-54).
Regarding claim 12, Sahiholnasab teaches a method for providing body movement feedback (column 6, lines 20-22) comprising sensing in real time at least relative positions of mutually articulated body portions of a user (column 4, lines 11-12, “wearable component which includes sensors for monitoring posture”) and providing sensor outputs (figure 5, sensor outputs to data storage, transmitter, or processor; see also column 6, lines 52-54, “the data is stored and/or analyzed directly by components located on the wearable component featuring the sensor”, implying presence of the processor on the device) which are received by a mutually articulated body portion position processor (column 6, lines 16-17) to provide outputs representing relative movements of the mutually articulated body portions (column 6, lines 17-20), and generating predetermined feedback to the user in response to predetermined selected movements of the mutually articulated body portions (column 6, lines 20-22, see also column 9, lines 44-45).
Regarding claim 13, Sahiholnasab teaches said relative positions comprise relative orientations of at least one of the upper back, chest, and neck (column 5, lines 61-64) relative to at least one of 
Regarding claim 15, Sahiholnasab teaches the method of providing body movement feedback comprising sensing orientation of the upper back, chest, and head (column 5, line 57, “one or more sensors”, see also figures 4c-4d, multiple sensors 403 and 404 placed throughout headset and vest).
Regarding claim 16, Sahiholnasab teaches the predetermined feedback comprising at least one of tactile feedback, auditory feedback, and visual feedback (column 8, lines 33-39 discloses many types of feedback to alert a user of poor posture).
Regarding claim 17, Sahiholnasab teaches the predetermined feedback comprising a real time notification to a user when at least one predetermined orientation is reached (column 8, lines 33-42, “the wearable component comprises devices which may emit visual, auditory, and/or tactile warnings… to indicate to the user their current state of being in a position with poor posture”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahiholnasab as applied to claims 1 and 12 above, and further in view of Yip et al. (US 20160220174 A1).
Regarding claim 3, Sahiholnasab teaches the body movement feedback system of claim 1. Sahiholnasab also teaches many different types of feedback to be given to a user in response to an alert being generated (column 8, lines 33-39 disclose many types of feedback to alert a user of poor posture). Sahiholnasab also teaches an accompanying smartphone app used to control the system (column 7, 
In a separate endeavor related to sensor-based posture monitoring, Yip teaches a body movement feedback system (abstract) comprising wearable sensors to measure body movements that is controlled via a user access device such as a smartphone (figure 3). The system can also send feedback to the user through their smartphone (paragraph 8). Yip teaches the system allowing a user to select the type of feedback given in response to the system detecting a poor posture, such as restricting the alerts to a vibration response when in a classroom (paragraph 39). This allows the user to continue to receive alerts in environments where a sound may be disruptive or the user cannot check their phone. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sahiholnasab to incorporate the teachings of Yip to provide a body movement feedback system wherein a user feedback selector receives feedback selection inputs from a person and to assign selectable user feedbacks to selectable movements of the mutually articulated body portions. This allows the user to tailor the notifications they receive to the environments that they are in, as taught by Yip.
Regarding claim 14, Sahiholnasab teaches the method for providing body movement feedback of claim 12. Sahiholnasab also teaches many different types of feedback to be given to a user in response to an alert being generated (column 8, lines 33-39 disclose many types of feedback to alert a user of poor posture). Sahiholnasab also teaches an accompanying smartphone app used to control the system (column 7, paragraph 2). Sahiholnasab does not disclose whether or not the user can select the type of feedback given, or that selectable user feedbacks are assigned to selectable movements of mutually articulated body portions.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sahiholnasab to incorporate the teachings of Yip to provide a method for providing body movement feedback wherein user feedback selection inputs are received and predetermined feedback is selected based on said selection inputs. This allows the user to tailor the notifications they receive to the environments that they are in, as taught by Yip.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahiholnasab as applied to claim 1 above, and further in view of Schnapp et al. (US 20090054814 A1).
Regarding claim 8, Sahiholnasab teaches the body movement feedback system of claim 1. Sahiholnasab teaches sensors mounted to a user’s upper back and chest (figure 4d). According to Sahiholnasab, the wearable component of the system can be implemented in “any item which can be worn by a user” (column 5, lines 55-56) and also teaches the use of sensors mounted in a headset. However, the exact combination of locations and wearable components (i.e., a necklace for an upper back/chest sensor or a headset for a neck sensor) has not been taught by the prior art in question.
In a separate endeavor related to sensor-based posture monitoring, Schnapp teaches a body movement feedback system that tracks changes in posture to alert a user of poor posture (abstract). The system comprises a wearable sensor to measure body movements in the form of a necklace which places the sensing module over the user’s chest to sense an angle of tilt (figure 2). Schapp teaches this 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sahiholnasab to incorporate the teachings of Schnapp to provide a body movement feedback system wherein said at least one position sensor comprises at least one first sensor mounted at a first location onto a user’s upper back, chest, or neck by a necklace, headset, or headphone. Doing so reduces discomfort to the user, as taught by Schnapp.
Regarding claim 9, Sahiholnasab in view of Schapp teaches the body movement feedback system of claim 8. Sahiholnasab also teaches an at least second sensor mounted onto the user’s head at a second location, with the first and second locations being mutually separated (figure 4d, sensor 403 in headset 407).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


    PNG
    media_image1.png
    94
    431
    media_image1.png
    Greyscale



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791